Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 1-13, 15-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Zheng et al. (Yu Zheng, Lizhu Zhang, Xing Xie, Wei-Ying Ma; “Mining interesting Locations and Travel Sequences from GPS Trajectories"; 2009; Microsoft Research Asia; 2009) in view of Zifroni et al. (US 2013/0097246).

	Regarding Claims 1, 11, and 16, Zheng discloses a system comprising: 
	one or more processors (Page 793, section 2.2 Architecture, Fig. 3, Laptops and PCs, GPS-Phones; Zheng); and 
	a memory storing instructions that, when executed by the one or more processors (Page 793, section 2.2 Architecture, Fig. 3, Laptops and PCs, GPS-Phones; Zheng), cause the system to perform: 
		generating one or more datasets from geospatial data comprising a continuous stream of geospatial information (Page 792, under section 2.1 “Preliminary,” “latitude,” “longitude,” “timestamp,” “time interval,” “trajectories,” Fig. 1, and Page 793, Fig. 2, Page 795, Fig. 9, Page 796, Fig. 11; Zheng);
		based on the one or more datasets, generating a discretized topological graph comprising:
			location nodes indicating locations (Fig. 8, Locations, Zheng),
			entity nodes indicating entities (Fig. 8, Users, Zheng),
			edges between the location nodes and the entity nodes (Fig. 8, Zheng),
		determining respective first weights associated with a portion of the entities based on one or more types of the edges that are connected to each of the entity nodes corresponding to the portion of the entities (Page 798, text under section 5.2.3” “rank-by-count,” “rank-by-frequency,” “rank-by-experience,” Zheng); 
		determining respective second weights associated with a portion of the locations based on one or more types of the edges that are connected to each of the location nodes corresponding to the portion of the locations (Page 798, text under section 5.2.3” “rank-by-count,” “rank-by-frequency,” “rank-by-experience,” Zheng);
		adjusting, based on information, a first weight or a second weight (Page 798, text under section 5.2.3” “rank-by-count,” “rank-by-frequency,” “rank-by-experience,” Page 978, section 5.3 Results, “Presentation ability … the top 10 interesting locations …;” Zheng); and
		ranking the entities or the locations based on the adjusted first weight or the adjusted second weight (Page 798, text under section 5.2.3” “rank-by-count,” “rank-by-frequency,” “rank-by-experience,” Page 978, section 5.3 Results, “Presentation ability … the top 10 interesting locations …;” Zheng).
	However, Zheng does not expressly disclose: adjusting, based on non-geospatial information, a first weight or a second weight.  Zifroni discloses: adjusting, based on non-geospatial information, a first weight corresponding to a first entity of the entities or a second weight corresponding to a first location of the locations, wherein the non-geospatial information indicates respective activities of the entities conducted at the locations in addition to visiting the locations ([0099], Fig. 14, 1404, Zifroni).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zheng by incorporating the step of adjusting, based on non-geospatial information, a first weight corresponding to a first entity of the entities or a second weight corresponding to a first location of the locations, wherein the non-geospatial information indicates respective activities of the entities conducted at the locations in addition to visiting the locations, as disclosed by Zifroni, in order to advertise or recommend popular locations to users who have similar interests. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

	Regarding Claims 2, 12, and 17, Zheng/Zifroni discloses a system, wherein the first weights are associated with positions of the entities within an entity hierarchy (Page 793, section 2.2 Architecture, under “HITTS-based inference model,” “TBHG,” ‘location (authority score), final scores, descendent clusters (locations), “a location would have multiple authority scores specified by their ascendant clusters on different levels;” Zheng).

	Regarding Claims 3, 13, and 18, Zheng/Zifroni discloses a system, wherein the second weights are further determined based on a total number of the edges connected to the nodes corresponding to the location over particular time intervals (Page 798, text under section 5.2.3” “rank-by-count,” “rank-by-frequency,” “rank-by-experience,” Zheng).
	
	Regarding Claims 4 and 19, Zheng/Zifroni discloses a system, wherein the locations correspond to at least one of buildings, levels within a building, or rooms within a level (Page 791, Abstract: “shopping malls and restaurants;” Zheng).

	Regarding Claims 5 and 15, Zheng/Zifroni discloses a system, wherein the locations correspond to the buildings and movements associated with the entities are based on movement data generated from stationary sensors associated with the buildings (Page 792, under section 2.1 “Preliminary,” “latitude,” “longitude,” “timestamp,” “time interval,” “trajectories,” Fig. 1, Page 793, Fig. 2, Page 795, Fig. 9, Page 796, Fig. 11, Page 793, section 2.2 Architecture, Fig. 3, Laptops and PCs, GPS-Phones; Zheng; and Fig. 3, Zifroni).

	Regarding Claim 6, Zheng/Zifroni discloses a system, wherein the locations correspond to businesses (Page 791, Abstract: “shopping malls and restaurants;” Zheng; and Fig. 3, Zifroni).

	Regarding Claim 7, Zheng/Zifroni discloses a system, wherein the movements associated with the entities are based on movement data generated from transaction data associated with the businesses (Page 791, 3rd paragraph under section “Introduction,” Zheng; and Fig. 3, Zifroni).

	Regarding Claim 8, Zheng/Zifroni discloses a system, wherein the entity nodes and the location nodes of the discretized topological graph are generated based on an entity dataset and a location dataset, respectively (Page 792, Fig. 1, Page 793, Fig. 2, Page 795, Fig. 9, Page 796, Fig. 11, Zheng; and Fig. 3, Zifroni).

	Regarding Claim 9, Zheng/Zifroni discloses a system, wherein the discretized topographical graph is based on a transformation of geo-temporal information of a geospatial map into a non-geospatial label space (Page 797, Fig. 15, “A geospatial region,” “nDCG & MAP,” Zheng; and Fig. 3, Zifroni).

	Regarding Claim 10, Zheng/Zifroni discloses a system, wherein the instructions, when executed, cause the system to further perform: 
providing a search interface through the discretized topographical graph, wherein the search interface provides a search function to search for locations visited by each entity represented in the discretized topographical graph (Page 794-795, 1st paragraph under section 4.1 Basic Concepts of HITS, Zheng; and Fig. 7, [0052], Zifroni).

Regarding Claim 21, Zheng/Zifroni discloses a system, wherein the ranking of the entities or the locations is based on other first weights besides the first weight and other second weights besides the second weight (Page 798, text under section 5.2.3” “rank-by-count,” “rank-by-frequency,” “rank-by-experience,” Page 978, section 5.3 Results, “Presentation ability … the top 10 interesting locations …;” Zheng; and [0099], Fig. 14, 1404, Zifroni).

Regarding Claim 22, Zheng/Zifroni discloses a system, wherein the adjusting the first weight or the second weight using non-geospatial information comprises increasing the first weight in response to determining that an additional activity besides visiting the first location was conducted by the first entity at the first location ([0099], Fig. 14, 1404, Zifroni).

Response to Arguments
Applicant’s arguments with respect to limitations of claims 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
October 3, 2022